t c summary opinion united_states tax_court billie booker petitioner v commissioner of internal revenue respondent docket no 2813-01s filed date billie booker pro_se ronald t jordan for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure for the issues for decision are whether petitioner is entitled to dependency_exemption deductions whether petitioner is entitled to earned_income credits and whether petitioner is entitled to head_of_household filing_status background some of the facts have been stipulated and are so found the stipulations of fact and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in fort wayne indiana petitioner's cousin ms angie d booker ms booker is the mother of contrille booker contrille petitioner's twin sister ms beverly booker-smith ms booker-smith is the mother of brandon booker brandon petitioner timely filed her electronic federal_income_tax return as head_of_household and reported income of dollar_figure petitioner claimed dependency_exemption deductions for contrille and brandon as well as earned_income credits relating to the children the return states that the children are petitioner's sons petitioner provided written statements from ms booker and ms booker-smith stating that they each had given petitioner permission to care for their children and to claim those children as dependents respondent issued a notice_of_deficiency determining that petitioner is not entitled to claim head_of_household filing_status dependency_exemption deductions or earned_income credits for because she failed to substantiate her claims discussion deductions are a matter of legislative grace and taxpayers must maintain adequate_records to substantiate the amount of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs taxpayers generally bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 sec_7491 does not apply because petitioner has failed to substantiate her deductions and provide credible_evidence dependency_exemption deductions sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 as relevant here sec_152 defines a dependent to include a son or daughter of a sibling of the taxpayer or an individual other than a spouse whose principal_place_of_abode is the home of the taxpayer and who is a member of the taxpayer's household over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer to qualify for a dependency_exemption deduction a taxpayer must establish the total support cost expended on behalf of a claimed dependent from all sources for the year and demonstrate that she provided over half of this amount see 73_tc_963 56_tc_512 sec_1_152-1 income_tax regs the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent furnished by all sources during the year in issue must be established by competent evidence blanco v commissioner supra pincite sec_1_152-1 income_tax regs the amount of support that the claimed dependent received from the taxpayer is compared to the total amount of support the claimed dependent received from all sources sec_1_152-1 income_tax regs petitioner testified that contrille and brandon lived with her for the entire year and that she took care of the household and paid all the bills petitioner did not provide any evidence at all regarding any amounts she may have expended to care for contrille or brandon the court sustains respondent's determination that petitioner is not entitled to dependency_exemption deductions for contrille and brandon in head_of_household filing_status sec_1 imposes a special tax_rate on individuals filing as head_of_household as relevant herein sec_2 defines a head_of_household as an unmarried individual who maintains as her home a household that for more than one-half of the taxable_year constitutes the principal_place_of_abode of a person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for that dependent under sec_151 respondent determined that petitioner is not entitled to sec_151 dependency_exemption deductions for contrille and brandon in the court has sustained respondent's determination regarding the sec_151 deductions that holding is dispositive of this issue and as a result the court sustains respondent's determination that petitioner is not entitled to claim head_of_household filing_status for earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual's income_tax_liability an eligible_individual is any individual who either has a qualifying_child as defined by sec_32 or has no qualifying_child and meets the requirements of sec_32 merriweather v commissioner tcmemo_2002_ briggsdaniels v commissioner tcmemo_2001_321 a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement see sec_32 under the relationship_test the qualifying_child must be a son or daughter a stepson or stepdaughter or a foster_child of the taxpayer see sec_32 for the taxable_year in issue contrille and brandon were not the children or stepchildren of petitioner and thus would need to be eligible foster children to be petitioner's qualifying children the term eligible_foster_child means an individual who the taxpayer cares for as her own child and who has the same principal_place_of_abode as the taxpayer for the taxpayer's entire taxable_year sec_32 neither the code nor the regulations define how a taxpayer cares for an individual as his or her own child this court has indicated that merely contributing financially to the support of an individual does not rise to the level of caring for the individual as one's own child see mares v commissioner tcmemo_2001_216 smith v commissioner tcmemo_1997_544 there is not sufficient evidence in the record indicating that petitioner cared for contrille and brandon as her own children there were other members of petitioner's household including brandon's own mother mrs booker-smith and petitioner's mother who were available to care for him see perez v commissioner tcmemo_1998_442 petitioner has also failed to offer evidence sufficient to show that her residence was the principal_place_of_abode for the children she did not have legal custody of the children nor did she offer any documentation corroborating that they lived in her household during any part of the year in issue accordingly the court finds that the children were not the foster children of petitioner because petitioner has failed to meet the relationship_test under sec_32 it is not necessary to analyze the remaining factors of sec_32 a taxpayer with no qualifying children may be eligible for the earned_income_credit subject_to among other things the phaseout limitations of sec_32 merriweather v commissioner supra briggsdaniels v commissioner supra for the earned_income_credit is completely phased out under sec_32 for a taxpayer with no qualifying children if the taxpayer's earned_income and adjusted_gross_income is over dollar_figure see sec_32 and b see also revproc_96_59 1996_2_cb_392 petitioner's earned_income and adjusted_gross_income for was dollar_figure therefore petitioner is not entitled to claim an earned_income_credit for reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
